Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-8933 APCO OIL AND GAS INTERNATIONAL INC. (Exact Name of Registrant as Specified in its Charter) Cayman Islands 98-0199453 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) One Williams Center, Mail Drop 35 Tulsa, Oklahoma (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (918) 573-2164 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Ordinary Shares $.01 Par Value Class A Shares $.01 Par Value The NASDAQ Stock Market The NASDAQ Stock Market The NASDAQ Capital Market) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £ No T Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £ No T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes TNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. T Indicate by check mark whether the registrant is a large accelerated filer,an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated FilerTAccelerated Filer £Non-Accelerated Filer £Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T The aggregate market value of the voting and non-voting common equity of the registrant held by non-affiliates on June 30, 2011, the last business day of the registrant’s most recently completed second fiscal quarter, was $794,415,099. This value was computed by reference to the closing price of the registrant’s shares on such date. Since the registrant’s shares trade sporadically in The NASDAQ Capital Market, the bid and asked prices and the aggregate market value of shares held by non-affiliates based thereon may not necessarily be representative of the actual market value. Please read Item 5 for more information. As of February 17, 2012, there were 9,139,648 shares of the registrant’s ordinary shares and 20,301,592 shares of the registrant’s Class A shares outstanding. Documents Incorporated By Reference Portions of the Registrant’s Definitive Proxy Statement for the Registrant’s 2012 Annual General Meeting of Shareholders to be held on May 31, 2012, are incorporated into Part III, as specifically set forth in Part III. Table of Contents APCO OIL AND GAS INTERNATIONAL INC. FORM 10-K TABLE OF CONTENTS PART I Page No. Items 1 and 2. Business and Properties Item 1A. Forward Looking Statements/Risk Factors and Cautionary Statement for Purposes of the “Safe Harbor” Provisions of the Private Securities Litigation Reform Act of 1995 Risk Factors Item 1B. Unresolved Staff Comments Item 3. Legal Proceedings Item 4. Mine safety Disclosures PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Item 6. Selected Financial Data Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 7A. Quantitative and Qualitative Disclosures About Market Risk Item 8. Financial Statements and Supplementary Data Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules i Table of Contents DEFINITIONS We use the following oil and gas measurements and abbreviations in this report: - “Bbl” means barrel, or 42 gallons of liquid volume, “Mbbls” means thousand barrels, and “MMbbls” means million barrels. - “Mbbls/day” means thousand barrels per day. - “Mcf” means thousand cubic feet, “MMcf” means million cubic feet, and “Bcf” means billion cubic feet. - “Mcf/d” means thousand cubic feet per day. - “Boe” means barrel of oil equivalent, a unit of measure used to express all of the Company’s products in one unit of measure based on choleric equivalency of the three products; one barrel of oil is equal to one barrel of oil equivalent, six Mcf of gas are equal to one barrel of oil equivalent, and one ton of LPG is equivalent to 11.735 barrels of oil equivalent. - “Mboe” means thousand barrels of oil equivalent, and “MMboe” means million barrels of oil equivalent. - “LPG” means liquefied petroleum gas. More specifically in this report, the Company produces propane and butane at its LPG plant; LPG may also be referred to as plant products. - “Metric ton” means a unit of mass equal to 1,000 kilograms (2,205 pounds); as used in this report, a metric ton is equal to 11.735 barrels of oil equivalent. - “2D” means two dimensional seismic imaging of the subsurface. - “3D” means three dimensional seismic imaging of the subsurface. - “WTI” means West Texas Intermediate crude oil, a type of crude oil used as a reference for prices of crude oil sold in Argentina. ii Table of Contents PART I ITEM I and 2.BUSINESS AND PROPERTIES (a) General Development of Business Apco Oil and Gas International Inc. is a Cayman Islands exempted limited company organized on April 6, 1979 as a successor to Apco Argentina Inc., a Delaware corporation organized on July 1, 1970. References in this report to “we,” “us,” “our,” “Apco,” or the “Company” refer to Apco Oil and Gas International Inc. and its consolidated subsidiaries and, unless the context indicates otherwise, its proportionately consolidated interests in various joint ventures. We are an international oil and gas exploration and production company with a focus on South America. Exploration and production will be referred to as “E&P” in this document. We began E&P activities in Argentina in the late 1960s and entered Colombia in 2009.As of December 31, 2011, we had interests in eight oil and gas producing concessions and two exploration permits in Argentina, and three exploration and production contracts in Colombia. Our producing operations are located in the Neuquén, Austral, and Northwest basins in Argentina.We also have exploration activities currently ongoing in both Argentina and Colombia. WPX Energy, Inc. (“WPX Energy”) owns 68.96 percent of our outstanding shares.Prior to December 31, 2011, WPX Energy was a wholly-owned subsidiary of The Williams Companies, Inc. (“Williams”). Effective December 31, 2011, all of the common stock of WPX Energy was distributed, on a pro rata basis, to the stockholders of Williams (the “spin-off”), and WPX Energy became a 100% publicly owned company.After the spin-off, Williams does not own any interest in the equity securities of Apco. Please read “Security Ownership of Certain Beneficial Owners and Management” in our definitive Proxy Statement, which information is incorporated by reference herein.Our executive officers are employees of WPX Energy and some of our directors are employees of WPX Energy.In addition, pursuant to an administrative services agreement, WPX Energy provides certain other services to us, such as risk management, internal audit services, and, for our headquarters office in Tulsa, Oklahoma, office supplies, office space and computer support.Please read “Certain Relationships and Related Party Transactions” in our definitive Proxy Statement for the 2012 Annual General Meeting of Shareholders, which information is incorporated by reference herein. (b) Financial Information About Segments We treat all operations as one operating segment.For additional information, see “Financial Statements and Supplementary Data” in Item 8 of this report. (c) Narrative Description of Business Our business model is to create strategic partnerships to share risk and gain operational efficiencies in the exploration, development and production of oil and natural gas. We have historically acquired non-operating interests in the producing properties in which we participate. Although we place great reliance on our operating partners because we generally have non-operating interests, Apco actively participates in the management of our subsurface resources and reservoirs.Our branch office in Buenos Aires includes technical, administration and accounting staff, which obtains operational and financial data from our joint venture operators that is used to monitor operations. Our technical staff continuously analyzes and evaluates subsurface data and reservoir performance, provides technical assistance to our joint venture operators, makes recommendations regarding field development and reservoir management, and calculates our estimates of reserves.When deemed strategically appropriate, we have occasionally chosen to operate properties that are exploratory in nature and are prepared to operate producing properties given the right opportunity. 1 Table of Contents In Argentina, we are active in four of the five principal producing basins in the country. Our core assets are located in the Neuquén basin in the provinces of Río Negro and Neuquén in southwestern Argentina, where we have been active for more than 40 years.In 2009, we expanded our E&P activities into Colombia where we have interests in three exploration blocks. In general, we conduct our E&P operations in our concessions through participation in various joint venture partnerships.We also have a significant equity interest in combination with our direct working interest in our core properties.The following table details the areas and basins where we have E&P operations and our respective direct working and equity interests in those areas: Interest Area Basin Province Country Working Equity (1) Combined Entre Lomas Neuquén Neuquén / Río Negro Argentina 23.00% 29.79% 52.79% Bajada del Palo Neuquén Neuquén Argentina 23.00% 29.79% 52.79% Charco del Palenque Neuquén Río Negro Argentina 23.00% 29.79% 52.79% Agua Amarga Neuquén Río Negro Argentina 23.00% 29.79% 52.79% Coirón Amargo Neuquén Neuquén Argentina 45.00% - Acambuco Northwest Salta Argentina 1.50% - Río Cullen Austral Tierra del Fuego Argentina 25.78% - Las Violetas Austral Tierra del Fuego Argentina 25.78% - Angostura Austral Tierra del Fuego Argentina 25.78% - Sur Río Deseado Este (2) San Jorge Santa Cruz Argentina 16.94% - Llanos 32 Llanos Casanare Colombia 20.00% - Turpial Middle Magdalena Boyaca / Antioquia Colombia 50.00% - Llanos 40 Llanos Casanare Colombia 50.00% - In addition to our direct working interests in the Entre Lomas, Bajada del Palo, Agua Amarga and Charco del Palenque blocks, Apco and its subsidiaries own 40.72 percent of the shares of Petrolera Entre Lomas S.A. (“Petrolera”) which holds a 73.15 percent direct working interest in the areas, resulting in a 29.79 percent equity interest for Apco. Consequently, Apco’s combined direct working interest and equity interest in the four areas totals 52.79 percent.We refer to these properties in a group as our “Neuquén basin properties.” In the Sur Río Deseado Este concession our 16.94 percent working interest is in an exploitation area with limited oil production and we have an 88 percent working interest in an exploratory area in the northern sector of the concession. Oil and Gas Producing Activities All of our production and reserves are located in Argentina as of December 31, 2011. Our core properties in the Neuquén basin predominantly produce crude oil and associated natural gas.Our other properties in the Northwest and Austral basins predominantly produce natural gas and condensate.On a Boe basis, 56percent of our combined consolidated and equity proved reserves are oil and condensate and 44 percent are natural gas as of December 31, 2011. Our current portfolio of reserves provides us with strong capital investment opportunities for several years into the future. Our goal is to drill existing proved undeveloped reserves, which comprise 39 percent of our total proved reserves, and also drill in unproven areas as a result of exploration and/or field-extension drilling to add to our proved reserves and replace as much of the current year’s production as possible. In recent years, we have complemented our development projects in Argentina by increasing exploration activities in both Argentina and Colombia. 2 Table of Contents Oil and Natural Gas Reserves Summary of Proved Oil and Natural Gas Reserves as of December 31, 2011 Based on Average 2011 Prices Oil and Liquids (Mbbls) (1) Natural Gas (Bcf) (2) Total Proved (Mboe) (3) Interests Interests Interests Consolidated Equity Combined Consolidated Equity Combined Consolidated Equity Combined Proved Developed Proved Undeveloped Total Proved (4) Volumes presented in the above table have not been reduced by the provincial production tax that is paid separately and is accounted for as an expense by Apco. For natural gas, the provincial production tax is paid on volumes sold to customers, but generally not on natural gas consumed in operations.Our effective tax rate is approximately 14 percent. A portion of our natural gas reserves are consumed in field operations.The volume of natural gas reserves for 2011 estimated to be consumed in field operations included as proved natural gas reserves within our consolidated interests are 13.9 Bcf and 15.6 Bcf for our equity interests, or an oil equivalent combined amount of 4,915 Mboe. Natural gas is converted to oil equivalent at six Bcf to one million barrels. All of our reserves are in Argentina as of December 31, 2011. Preparation of Reserves Estimates Our engineering staff in our office in Buenos Aires provides reserves modeling and production forecasts for our concessions. The finance and accounting department provides supporting information such as pricing, costs, tax rates and other information pertinent to developing our discounted cash flows. The entire reserves process is coordinated by management in our head office. Our reserves analysis also includes working closely with joint venture operators to coordinate future investment plans; contracting with a third-party consultant to complete the independent review; ensuring internal controls are appropriate and making any changes required; performing internal overview of data for reasonableness and accuracy; and the final preparation of the year-end reserves report. Preparing Apco’s year-end reserves is a formal process. It begins soon after finalizing year-end reserves with a review of the existing process to identify where improvements can be made. The internal controls relating to the year-end reserves process are reviewed and updated generally in early summer of each year. Typically in late summer, our reserves engineering and geological technical staff, management, and the third-party engineering consultants meet to begin coordinating the year-end process and review. Throughout the third quarter, the reserves staff, third-party engineering consultants, and joint venture operators exchange data and interpretations to finish year-end reserves estimations. During the fourth quarter, forecasts, interpretations, maps and preliminary estimates of reserves are reviewed with upper management for their comment. All of our total year-end 2011 proved reserves estimates on a Boe basis were audited by Ralph E. Davis Associates, Inc. (“Davis”).When compared on a well-by-well basis, some of our estimates were greater and some were less than the estimates of Davis. Any differences were discussed and resolved.In the opinion of Davis, the estimates of our proved reserves are in the aggregate reasonable by basin and total and have been prepared in accordance with generally accepted petroleum engineering and evaluation principles. These principles are set forth in the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers. Davis is satisfied with our methods and procedures in preparing the December 31, 2011 reserves estimates and saw nothing of an unusual nature that would cause Davis to take exception with the estimates, in the aggregate, as prepared by us. Davis’ report is included as an exhibit to this Form 10-K. 3 Table of Contents The engineer primarily responsible for overseeing preparation of the reserves estimates and the third party reserves audit is our Manager of Engineering.The Manager’s qualifications include over 20 years of reserves evaluation experience, a Ph.D in Petroleum Engineering from the University of New Mexico at Socorro, New Mexico, and a B.S. in Petroleum Engineering from the University of Buenos Aires, Argentina. Proved Undeveloped Reserves Our proved undeveloped reserves for our combined interests as of December 31, 2011 are 17.2 MMboe, compared with 18.0 MMboe as of December 31, 2010.All locations comprising our remaining proved undeveloped reserves are forecast to be drilled by 2016; 25 percent of these locations are expected to be drilled in 2012.For many years we have enjoyed a track record of success converting proved undeveloped reserves to proved producing reserves as we have drilled and put on production undeveloped locations, including both step-out and in-fill wells, with a greater than 90 percent success rate. Historically, all of our drilling investments have been financed by internally generated cash flows and cash reserves. During 2011, 3.0 MMboe, or 16 percent of our net proved undeveloped reserves as of December 31, 2010, were converted to proved developed reserves. Oil and Natural Gas Properties, Wells, Operations, and Acreage The following table sets forth our productive oil and gas wells and our developed acreage assignable to such wells as of December 31, 2011. We use the terms “gross” to refer to all wells or acreage in which we have a working interest and “net” to refer to our ownership represented by that working interest.Because of our significant equity interest in our core areas, we also include our share of our equity investee’s net interests. Productive Wells Oil Gas Developed Acreage Gross Net Equity Gross Net Equity Gross Net Equity Combined Neuquén basin 28 6 9 Austral basin 82 21 - 28 7 - - Northwest basin 3 - - 6 - - - San Jorge basin 7 - Total Argentina 62 13 9 4 Table of Contents At December 31, 2011, we held the following undeveloped acreage in Argentina and Colombia: Undeveloped Acreage Gross Acres Net Equity Combined Neuquén basin Austral basin - Northwest basin - San Jorge basin - Total Argentina Colombia - Total Company Our Neuquén basin properties have various concession terms that currently end between 2016 and 2034.Approximately six percent, 15 percent and 11 percent of our undeveloped acreage in our Neuquén basin properties is subject to exploration permits that expire in 2012, 2013 and 2017. The permits can be extended various times in exchange for relinquishing certain amounts of the acreage and making additional investment commitments.Our properties in the Austral, San Jorge and Northwest basins currently have concession terms which end on dates ranging from 2016 to 2036.Apco and its operating partners will attempt to secure the ten-year extensions from the respective provinces for all of our Argentine concessions for which such extensions have not yet been negotiated. Our acreage in Colombia is held under exploration and production contracts that expire in 2012 and 2014, unless commercial quantities of hydrocarbons are found, in which case a 24-year exploitation period would be granted. Neuquén Basin Properties Since 1968, Apco has participated in a joint venture partnership with two Argentine companies, Petrolera and Petrobras Argentina S.A. (“Petrobras Argentina,” formerly Petrobras Energía S.A. and before that, Pecom Energía S.A.) The purpose of the joint venture is the exploration and development of the Entre Lomas oil and gas concession in the provinces of Río Negro and Neuquén in southwest Argentina. In 2007, the partners created two new joint ventures consisting of the same partners with the same interests in order to expand operations into two areas adjacent to Entre Lomas, the Agua Amarga exploration permit in the province of Río Negro, and the Bajada del Palo concession in the province of Neuquén. In 2009, a portion of the Agua Amarga permit was converted to a 25-year exploitation concession called Charco del Palenque. Although these blocks are separate areas governed by their own concession and exploration permit agreements, the areas are operated and managed by Petrolera as an extension of Entre Lomas to achieve efficiencies through economies of scale. Infrastructure in the Entre Lomas concession has sufficient existing capacity to accommodate production volumes from all the areas during the early stages of exploration and development of Bajada del Palo, Agua Amarga and Charco del Palenque. Pipelines and electric power lines to supply power from our Entre Lomas power generating plant have been extended over relatively short distances to connect storage facilities in the new areas to treating, pumping and transportation facilities in place in the Entre Lomas concession. The partners' interests in the above mentioned joint ventures as of December 31, 2011 are as follows: Petrolera (Operator) 73.15% Apco 23.00% Petrobras Argentina 3.85% 100.00% 5 Table of Contents In addition to our direct participation interest, we own an effective 29.79 percent equity interest in the areas through our stock ownership in Petrolera, which holds a 73.15 percent direct interest in each of the properties. Our 23 percent direct participation interest combined with our 29.79 percent equity interest gives us an effective 52.79 percent interest in all of the properties operated by Petrolera. Petrolera Entre Lomas S.A. Petrolera is an Argentine company with administrative offices in Buenos Aires and Neuquén and a field office with technical staff located on the Entre Lomas concession.Petrolera has been a partner in the Entre Lomas joint venture since its inception. As of December 31, 2011, Petrolera had 109 employees.The shareholders of Petrolera and their ownership percentages are as follows: Petrobras and affiliates 58.88% Apco and affiliates 40.80% Other 0.32% 100.00% Investment decisions and strategy for development of the properties are agreed upon by the joint venture partners and implemented by Petrolera. Petrolera has a board of 11 directors, five of whom are selected by Apco and six of whom are selected by Petrobras and its affiliates. Petrolera’s operating and financial managers and field personnel are employed exclusively by Petrolera. Our branch office in Buenos Aires obtains operational and financial data from Petrolera that is used to monitor joint venture operations. The branch provides technical assistance to Petrolera and makes recommendations regarding field development and reservoir management. Entre Lomas Concession The Entre Lomas concession is located about 950 miles southwest of the city of Buenos Aires on the eastern slopes of the Andes Mountains. It straddles the provinces of Río Negro and Neuquén approximately 60 miles north of the city of Neuquén. The concession covers a surface area of approximately 183,000 acres and produces oil and gas from several fields, the largest of which is Charco Bayo/Piedras Blancas (“CB/PB”). The concession is equipped with centralized facilities that serve all productive fields.These facilities include processing, treating, compression, injection, storage, power generation and an automatic custody transfer unit through which all oil production is transported to market. The most productive formation in the concession is the Sierras Blancas (commonly referred to as the Tordillo formation), but we also produce oil and gas from the Quintuco and the Punta Rosada formations (also known as the Petrolifera). The joint venture extracts propane and butane from gas production in its gas processing plant located in the concession. Secondary recovery projects whereby water is injected into the producing reservoirs to restore pressure and increase the ultimate volume of recoverable hydrocarbons are used extensively in the Entre Lomas concession. The Entre Lomas concession has a primary term of 25 years that expires in the year 2016 with an option to extend for an additional ten years based on terms to be agreed with the government.In 2009, the concession contract for the portion of the Entre Lomas concession located in the Neuquén province was extended to January 2026.This extension agreement does not apply to the portion of the Entre Lomas concession located in Río Negro. The formal process to negotiate the extension with the provincial government of Río Negro began in 2010, and we expect to finish those negotiations in 2012. 6 Table of Contents Bajada del Palo Concession The Bajada del Palo concession has a total surface area of approximately 111,000 acres and produces oil and associated natural gas from three fields.In 2009, the concession term for the property was extended to September 2025.Bajada del Palo is located in the province of Neuquén immediately to the south and west of the Entre Lomas concession and to the northwest of the Agua Amarga area.Its westernmost boundary is near Repsol YPF S.A.’s (“YPF”) Loma de la Lata concession. The purchase of the Bajada del Palo concession in 2007 was a strategic bolt-on acquisition for us due to the proximity of our other operations with Petrolera and because the primary target formations in Bajada del Palo are the same as those that have been developed and produced for many years in Entre Lomas.Since acquiring the property we have reactivated the Borde Montuoso field and are actively developing it. We have also acquired 3D seismic information and drilled several exploration wells.Two of the exploration wells were Tordillo discovery wells on two separate structures in the eastern part of the block. Field development of both discoveries is underway. During 2011, we drilled two Tordillo development wells on the aforementioned new fields and encountered natural gas in the underlying Lotena formation. Our Borde Montuoso oil field was previously a Lotena formation natural gas field that accumulated 32 Bcf of natural gas before going off- production in 2002.Also in 2011, a previously drilled well in the western part of the concession known as Aguada del Poncho was reactivated and put on production from the Quintuco formation. 3D seismic acquired in 2010 over the Aguada del Poncho area helped to identify and drill two exploration prospects to the Quintuco formation which were put on production in fourth quarter 2011. Agua Amarga and Charco del Palenque The Agua Amarga exploration area was awarded to Petrolera by the province of Río Negro in 2007.The property has a total surface area of approximately 95,000 acres and is located immediately to the southeast of the Entre Lomas concession.After completing our 3D seismic and exploration drilling commitments, a portion of the Agua Amarga area covering approximately 18,000 acres was converted to an exploitation concession called Charco del Palenque in 2009.The concession has a 25-year term and a five-year optional extension period and encompasses an area required to develop four Tordillo discoveries drilled since 2007.In 2011, the Charco del Palenque concession was extended by 4,900 acres in order to include acreage required to develop our successful exploration well drilled on the Meseta Filosa prospect earlier in the year. During 2011, approximately 47,000 acres of the exploration permit was converted to the status of “Lote de Evaluación,” or “evaluation lot” with a term of five years in order to perform a long-term production test of our Jarilla Quemada natural gas discovery drilled in 2010.This status provides sufficient time to construct facilities and determine the potential of this discovery in both the Tordillo and the Molles formations.The acreage is not subject to relinquishment during this period. The Jarilla Quemada x-1 well has produced oil from the Quintuco formation during 2011. The remaining acreage from the exploration permit area that has not been converted to an exploitation concession will be subject to relinquishment in May 2012, or we can elect to enter another exploration period in exchange for additional work commitments. Coirón Amargo We entered into a farm-in agreement in 2010 that allowed us to acquire, through a “drill to earn” structure, a 45 percent net interest in the Coirón Amargo exploration permit in the Neuquén basin.The Coirón Amargo block covers approximately 100,000 acres and is adjacent to our core properties in the basin.ROCH S.A., the operator of our Austral basin properties, is a partner in and the operator of the Coirón Amargo block.Although our participation in Coirón Amargo is outside of our joint ventures with Petrolera, this area leverages our experience gained through exploring and developing in the region for over 40 years. 7 Table of Contents Under the agreement, we earned a 45 percent non-operated interest for funding the drilling of two exploration wells during 2010 and two exploration wells in 2011.The four wells discovered oil and associated natural gas from the Tordillo formation. The current exploration period for the block expired in November 2011.We have agreed with the province to convert approximately 26,700 acres into an exploitation concession with a term of 25 years. The remaining portion of the block has been deemed a “high-risk exploration area” that will require exploration commitments of approximately $18 million net to Apco during 2012 and 2013 to investigate unconventional potential from the Vaca Muerta, Molles and Lotena formations in the block.After the two-year exploration period, we will determine how much of the area will be converted to an exploitation concession and how much acreage, if any, will have to be relinquished.The agreement with the province has been executed and formal approval of the concession and the exploration period extension is pending approval by executive decree which we expect to be issued in the first quarter of 2012. Neuquén Exploration Apco and its partners make extensive use of 3D seismic information to develop and explore in our Neuquén basin properties.In addition to aiding in the development of existing producing areas, the seismic surveys have two exploratory objectives. The primary exploratory objective is finding lower risk exploration opportunities that target formations known to be productive from structural closures and/or fault traps that exist away from the principal producing structures. The second objective is to evaluate high-risk, deep exploration potential. Since 2005, on the basis of interpretation of 3D seismic, we have successfully drilled many lower risk wells on structural closures or fault traps away from principal producing structures. The structures on which these wells have been drilled are limited in size compared with the principal producing fields in Entre Lomas and do not present development opportunities of more than a few wells. The geologic model we use for identifying fault traps in the southeast region of the Entre Lomas concession has proven to be an excellent predictor of trapped hydrocarbons. The additions of the Agua Amarga exploration permit, the Bajada del Palo concession and the Coirón Amargo exploration permit were in part based on the interpretation that the trend of faults that have been identified in the southeast region of the Entre Lomas concession continues into these areas, and has since resulted in proved reserve additions due to successful exploration and subsequent development drilling. We are drilling development wells on the structures where discoveries were made in the blocks. We will continue drilling these new structures in the foreseeable future and investigating other undrilled structures on our properties in this region ofthe Neuquén basin by applying the geologic model that has yielded these successes. In addition to these activities, we and our partners are in the process of studying and evaluating exploration potential of sedimentary layers deeper than those currently on production in our blocks, including potential for shale production and unconventional natural gas. Shale and Tight Sands in the Neuquén Basin In recent years, oil and gas companies operating in the Neuquén basin have been evaluating the possibility of unconventional sources for hydrocarbon production.The subsurface formations of interest comprise both shale and what is commonly referred to as “tight sands.”Our interests in the Neuquén basin include exploitation concessions and exploration permits that are contiguous and comprise approximately 245,000 net acres.The formations of interest are present in all of the properties in which we participate in the basin. 8 Table of Contents In early 2011, we completed a three-well pilot program to stimulate oil production from the Vaca Muerta shale using single-stage fractures in three existing wells, two of which were located in the eastern side of the Bajada del Palo concession and one in the Borde Mocho field in the Entre Lomas concession. The Vaca Muerta formation was not productive after these fracture-stimulations. We concluded from this experience that larger multi-stage fractures are required to increase the probability that Vaca Muerta could be oil productive. We are applying these lessons in our Coirón Amargo exploration permit. In December 2011, we commenced a three- stage fracture-stimulation of a well we drilled earlier in the year, the CAS x-1. The CAS x-1 well discovered oil in the Tordillo formation but was placed on production from the Vaca Muerta from which it has produced small volumes of oil on an intermittent basis. After completing the fracture, a long term production test of the Vaca Muerta commenced in February 2012.During an initial two week production test, the well flowed intermittently at an average rate of 241 barrels of oil per day.The test is expected to resume in the near future.These results are not conclusive as exploration of the Vaca Muerta in this basin is in the very early stages and the productive behavior of the Vaca Muerta formation is not well understood. Also during December, we commenced drilling the CAS x-4 in the southeastern portion of the Coirón Amargo exploration permit. This well reacheda total depth of 12,149 feet and a core sample of the Vaca Muerta formation was taken for laboratory analysis. We plan to perform a multi-stage fracture of this well after the core analysis is completed and we have evaluated results of the production test of the CAS x-1 well.In the meantime, completion of the well will proceed in order to test formations underlying Vaca Muerta. In the Bajada del Palo concession, we and our partners are preparing to conduct a multi-stage fracture of one of the existing wells in the Borde Montuoso field where there have been numerous manifestations of oil when penetrating the Vaca Muerta shale while drilling development wells to the Tordillo. This fracture stimulation is scheduled to commence in February. Environment and Occupational Health The Argentine Department of Energy and the government of the provinces in which oil and gas producing concessions are located have environmental control policies and regulations that we must adhere to when conducting oil and gas exploration and exploitation activities.In response to these requirements, Petrolera implemented and maintains an Environmental Management System needed to comply with ISO 14001: 2004 environmental standards, and OHSAS 18001: 2007 to achieve occupational safety and health standards.This system encompasses all of the properties that Petrolera operates.Independent party audits are conducted annually to assure that Petrolera’s certifications remain in compliance.Other complementary activities related to environment, safety and health are performed in addition to the standards required by the local governing authorities to improve the system. Northwest Basin Properties Acambuco Concession Apco holds a 1.5 percent non-operated interest in the Acambuco concession located in the province of Salta in northwest Argentina on the border with Bolivia. The concession covers an area of 294,000 acres, and is one of the largest gas producing concessions in Argentina. There are two producing fields in this concession, the San Pedrito and Macueta fields, which produce primarily from the Huamampampa formation, a deep fractured quartzite with substantial natural gas reserves in this basin and in southern Bolivia. In Acambuco the Huamampampa is found at depths in excess of 14,000 feet. The concession term expires in 2036. 9 Table of Contents Acambuco is in an area where drilling is difficult and costly because of the depths of the primary objectives and the extreme formation pressures encountered during drilling. Wells drilled to the Huamampampa formation in the Acambuco concession have generally required one year to drill with total costs for drilling and completion ranging from $50 to $70 million. The operator of the Acambuco joint venture is Pan American Energy Investments L.L.C., which holds a 52 percent interest.The remaining interests are held by three other partners, including a subsidiary of WPX Energy, Northwest Argentina Corporation, which holds a 1.5 percent interest. Austral Basin Properties Apco holds a 25.78 percent non-operated interest in a joint venture engaged in E&P activities in three concessions located on the island of Tierra del Fuego. The operator of the concessions is ROCH S.A., a privately owned Argentine oil and gas company. We refer to the Río Cullen, Las Violetas and Angostura concessions as our “TDF concessions.”These properties are located in the Austral basin which extends both onshore and offshore from the provinces of Santa Cruz to Tierra del Fuego. The principal producing formation is the Springhill sandstone. Several large offshore producing gas condensate fields with significant reserves are productive in the basin, two of which are in close proximity to our concessions. The concessions cover a total surface area of approximately 467,000 gross acres, or 120,000 acres net to Apco. Each of the concessions extends three kilometers offshore with their eastern boundaries paralleling the coastline. The most developed of the three concessions is the Las Violetas concession which is the largest onshore concession on the Argentine side of the island of Tierra del Fuego.The concessions have terms of 25 years that expire in 2016 with an option to extend the concessions for an additional ten-year period based on terms to be agreed with the government.In February 2011, the province of Tierra del Fuego commenced concession extension negotiations with producers on the island.We expect to finish those negotiations in 2012. Operations in the TDF concessions are exempt from Argentine federal income taxes pursuant to Argentine law. This exemption is in effect until the year 2023. San Jorge Basin Properties In the Sur Río Deseado Este concession in the province of Santa Cruz we have a 16.94 percent working interest in an exploitation area with limited oil production and an 88 percent working interest in an exploratory area in the northern sector of the concession. In December 2011, we commenced the acquisition of 191 square kilometers of 3D seismic information in the northern sector of the concession.We plan to drill an exploration well in the area during 2012. Colombia - Overview In Colombia, we hold a non-operating interest in three exploration and production contracts totaling 374,000 gross acres in the Llanos and Middle Magdalena basins. All three areas are in the early stages of exploration activity, including initial drilling activities expected to commence in first quarter 2012. 10 Table of Contents Llanos Basin In July 2009, we entered into a farm-in agreement to earn a 20 percent interest in the Llanos 32 exploration and production contract (“Llanos 32”).The Llanos 32 block covers approximately 100,000 acres in the Llanos basin of western Colombia.We agreed to fund approximately $5.8 million, or 27 percent, of exploration activities during a three-year period ending in 2012 to earnour 20 percent working interest.After acquiring 260 square kilometers of 3D seismic information in 2010, the remaining work commitments include the drilling of at least two exploration wells.Environmental permitting delays experienced in 2011 deferred the commencement of drilling activities until first quarter 2012. Apco and Ramshorn International Limited (“Ramshorn”), a subsidiary of Nabors Drilling, were awarded the Llanos 40 block in the 2010 licensing round.We hold a 50 percent working interest in the block and Ramshorn holds 50 percent and is the operator.The Llanos 40 block covers approximately 163,000 acres and is approximately 175 kilometers to the northeast of our Llanos 32 block.Our three-year first phase exploration work commitments include reprocessing of seismic information, acquiring at least 300 square kilometers, or approximately 74,000 acres, of 3D seismic and drilling four exploration wells.We anticipate spending approximately $26 million net to us for these work commitments over three years.The acquisition of 3D seismic information which we estimate will cost $6 million net to us began in early 2012. Middle Magdalena Basin In December 2009, we entered into a farm-in agreement to earn a 50 percent working interest in the Turpial block.Gran Tierra Energy, an established Colombian exploration and production company, is the operator and also holds a 50% working interest.Turpial covers approximately 111,000 acres of underexplored area between the Velazquez and Cocorna oil fields in the Middle Magdalena basin.After acquiring seismic information in 2010, the partners agreed to enter a third phase and committed to drill an exploration well in 2011.Drilling plans for 2011 have been deferred until the receipt of the environmental permit.Because the exploration period in the Turpial block expired in September 2011, we requested and received a six-month contract extension (effective from the date of receiving the permit, which has not been received to date) due to the permitting delays. 11 Table of Contents Oil and Natural Gas Production, Prices and Costs The table below summarizes total sales volumes, prices and production costs per unit for our consolidated interests and sales volumes and prices for our equity interests for the periods presented: For the Years Ended December 31, Sales Volumes (1, 2, 3): Consolidated interests Crude oil and condensate (Bbls) Natural gas (Mcf) LPG (tons) Barrels of oil equivalent (Boe) 54
